6:20-cv-00152-RAW Document 2-5 Filed in ED/OK on 05/26/20 Page 1 of 2




                                                                  Exhibit 5
   6:20-cv-00152-RAW Document 2-5 Filed in ED/OK on 05/26/20 Page 2 of 2


Bran
Bran
Brando
    don
    do
     on Din
          ngm
           gman
             an
             an   W   4           07/0
                                  07
                                  07/05/2019
                                    /05/
                                    /05/20
                                      5/2 19
                                           9   C   h   i   e   f   Kevin
                                                                   Kevin
                                                                    evin
                                                                    evin C
                                                                         Coley
                                                                          olley
                                                                          o  ey
